UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/ A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOUTHERN STATES SIGN COMPANY (Exact name of Registrant as specified in its charter) Nevada 26-3014345 (State or other jurisdiction ofincorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification Number) 7231 S. Eastern Ave., Suite B-127 Las Vegas, Nevada (Name and address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(702) 496-5888 David Ben Bassat 7231 S. Eastern Ave., Suite B-127 Las Vegas, Nevada (Name and address of agent for service of process) (Zip Code) Telephone number of agent for service of process:(702) 496-5888 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock This price was arbitrarily determined by Southern States Sign Co. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: Cane Clark LLP Attn: Joe Laxague 3273 East Warm Springs Rd. Las Vegas, NV 89120 Phone: (702) 312-6255 Fax: (702) 944-7100 Table of Contents PROSPECTUS SOUTHERN STATES SIGN CO. INITIAL PUBLIC OFFERING SUBJECT TO COMPLETION, Dated March 8 , 2011 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock are quoted on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.In addition, there is no guarantee that a market maker will agree to file an application on our behalf.If and when such an application is filed, there is no guarantee that we will be accepted for quotation on the OTCBB. If our common stock becomes quoted on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities whether or not participating in this offering may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The Date of This Prospectus Is: March 8 , 2011 2 Table of Contents Table of Contents Page Summary 5 Risk Factors 6 Risks Related To Our Financial Condition and Business Model 6 If we do not obtain additional financing, our business will fail. 6 Because we do not have any track record of prior successful billboard development and advertising sales, we may face a high risk of business failure. 6 Because our sole officer and director lacks specific experience in the area of billboard development, we may be hindered in our ability to efficiently and competitively execute our business strategy and achieve profitability. 7 Because our sole officer and director has no prior experience as the head of a public company, we may be less efficient and effective in managing certain compliance obligations and related matters. 7 Because we will face intense competition in the outdoor advertising industry from larger and more established companies, we may be unable to achieve significant revenue growth over time. 7 If general economic conditions continue to deteriorate, our business prospects could be significantly harmed. 7 Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 8 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 8 Risks Related To Legal Uncertainty 9 Because we must comply with various government regulations and approval processes, our ability to successfully develop and market outdoor billboard space may be limited or delayed. 9 Risks Related To This Offering 9 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 9 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 9 Because we will be subject to the “Penny Stock” rules the level of trading activity in our stock may be reduced. 10 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 10 If and when we undertake future offerings of our common stock, purchasers in this offering will experience dilution of their ownership percentage. 10 Forward-Looking Statements 11 Use of Proceeds 11 Determination of Offering Price 11 Dilution 11 Selling Shareholders 12 Plan of Distribution 13 3 Table of Contents Description of Securities 14 Interest of Named Experts and Counsel 17 Description of Business 18 Description of Property 23 Legal Proceedings 23 Market for Common Equity and Related Stockholder Matters 24 Financial Statements 26 Management Discussion and Analysis of Financial Condition and Results of Operations 27 Changes in and Disagreements with Accountants 30 Directors and Executive Officers 30 Executive Compensation 31 Security Ownership of Certain Beneficial Owners and Management 33 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 34 Certain Relationships and Related Transactions 34 Available Information 34 Dealer Prospectus Delivery Obligation 34 Other Expenses of Issuance and Distribution 35 Indemnification of Directors and Officers 35 Recent Sales of Unregistered Securities 36 Table of Exhibits 37 Undertakings 37 Signatures 38 4 Table of Contents Summary Southern States Sign Co. We were incorporated on July 15, 2008, under the laws of the state of Nevada.We are in the business of developing and leasing advertising space on commercial billboards in Southern Nevada.We are a development stage company and have not generated any revenues to date. As of November 30, 2010, we had $18,120 in current assets and current liabilities in the amount of $15,817. Accordingly, we had working capital of $2,303 as of November 30, 2010. On January 13, 2011, we received additional capital in the form of a $30,000 cash loan advanced to us by our sole officer and director, David Ben Bassat. We believe that our current cash on hand will enable us to fund our planned expenses for our fiscal year beginning December 1, 2010.Our planned expenses for the current fiscal year will consist of legal, consulting, and technical expenses related to obtaining local regulatory approval for the erection of our first billboard in Las Vegas, Nevada, as well as accounting and legal expenses related to our becoming a publicly reporting company.Our management estimates that, until such time that we are able to erect our fist billboard and generate sales revenue sufficient to pay our ongoing and planned expenditures, we will experience negative cash flow in the approximate amount of $2,500 per month. This figure is a monthly average derived from the annual operating budget for our fiscal beginning December 1, 2010. In addition, we will require additional capital in the approximate amount of $90,000 in order to construct and erect our first billboard if and when local regulatory approval is obtained.Although the erection of our first billboard is currently planned for the early part of our fiscal year beginning December 1, 2011, we currently do not have any arrangements for financing and we may not be able to obtain financing when required. Investors should be aware that we will be subject to the “Penny Stock” rules adopted by the Securities and Exchange Commission, which regulate broker-dealer practices in connection with transactions in Penny Stocks.These regulations may have the effect of reducing the level of trading activity, if any, in the secondary market for our stock, and investors in our common stock may find it difficult to sell their shares.Please see the disclosures under “Market For Common Equity And Related Stockholder Matters” on Page 24 of this Prospectus for more information. We are not a “blank check” company and have no plans to engage in a merger or acquisition with any other company or other entity. Our address is 7231 S. Eastern Ave., Suite B-127, Las Vegas, Nevada 89119. Our phone number is (702) 496-5888.Our fiscal year end is November 30. The Offering Securities Being Offered Up to 3,000,000 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.01 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so quoted and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. There is no guarantee that a market maker will agree to file a 15c211 application on our behalf.If and when such an application is filed, there is no guarantee that we will be accepted for quotation on the OTCBB. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 18,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data Fiscal Year Ended November 30, 2010 (derived from audited financial information) Fiscal Year Ended November 30, 2009 (derived from audited financial information) Cash $ $ Total Assets $ $ Liabilities $ $ Total Stockholder’s Equity (Deficit)
